Citation Nr: 1409283	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-13 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a disability rating greater than 10 percent for hypertension.

3.  Entitlement to a disability rating greater than 10 percent for hypothyroidism residuals of thyroid cancer, status post thyroidectomy.


REPRESENTATION

Appellant represented by:	Peter Jankowski, Attorney

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to November 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO continued 10 percent disability ratings for the Veteran's patellofemoral syndrome of the right knee, hypertension, and hypothyroidism.  In June 2010, the Veteran filed a notice of disagreement (NOD) with this decision.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

In her substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  An April 2013 letter informed her that her hearing was scheduled for May 2013.  In April 2013 correspondence, the Veteran's representative requested that the scheduled hearing be postponed until such time as he was given a copy of the claims file.  The Veteran's representative was provided with a copy of the claims file in June 2013; however,  in correspondence received later in July 2013, the Veteran's representative cancelled the hearing request.  

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals that these documents are either duplicative or irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

For reasons expressed below, the claim on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part,  is required.

REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Initially, the Board notes that, although there is nothing in the claims file clearly documenting that the Veteran (or her attorney) has withdrawn from appeal the claim for service connection for hypertension, that issue is not addressed in the Appellant's s Brief.  Thus, clarification is needed to determine whether the Veteran wishes to continue her appeal of this issue, and to afford her the opportunity to execute a written withdrawal of this issue if she does not wish to continue to pursue this claim.  See 38 C.F.R. § 20.204 (2013).

With regard to the Veteran's service-connected right knee disability and hypothyroidism, the Veteran was most recently afforded VA examinations pertaining to these disabilities in March 2010.  In an August 2013 Appellants' Brief, the Veteran's attorney indicated that the Veteran's right knee disorder and hypothyroidism had worsened since the March 2010 examinations and new, more contemporaneous VA examinations were requested.  

Also, with regard to the right knee disability, the attorney wrote that the March 2010 VA examination report noted "irritability primarily at the extremes of extension and flexion from 5-0 degrees and from 20-135 degrees of flexion and extension."  The March 2010 VA examiner went on to state that "there was pain on range of motion testing" and "it is conceivable that pain could further limit function in this knee, particularly after being on her feet all day."  Unfortunately, the March 2010 VA examiner was unable to express precisely how much functional loss existed in terms of "additional loss of motion."  

With regard to the hypothyroidism, the attorney wrote that the Veteran did not know what "fatigability" meant when she denied this symptom in March 2010.  Also, while the Veteran stated in March 2010 that she had gained some weight and the examination report noted a period of fluctuating TSH (thyroid-stimulating hormone), the examiner wrote that the Veteran's "weight is currently stable."  The Veteran's attorney wrote that it was unclear on what evidence the March 2010 VA examiner's opinion that the Veteran's "weight is currently stable."  Moreover, the examiner noted the March 2010 statement from the Veteran's sister indicating that the fluctuating weight was an issue in support of the argument that the Veteran's weight was not stable.  The Veteran's attorney also noted that the March 2010 VA examination report failed to mention whether constipation was an issue for the Veteran.  Finally, the Veteran's attorney argued that the March 2010 VA examination report failed to describe the effects that the Veteran's hypothyroidism had on her ordinary activity.  

In view of the above,  the Board finds that new VA examinations are needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected connected right knee disability and hypothyroidism.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Hence, the RO should arrange for the Veteran to undergo VA examinations, by appropriate providers, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claims for higher ratings.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

While these matters are on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating each claim, the RO should consider all evidence added to the record since the  last adjudication of the claims.

Accordingly, this matter is hereby EMANDED for the following action:

1. Contact the Veteran and her attorney and ask them to clarify whether she wishes to withdraw her claim for an increased rating for hypertension.  If she desires to withdraw her appeal regarding this issue, request that she provide a signed writing to that effect.
2.  Send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specify what evidence VA will provide and what evidence the Veteran is to provide.  

In the letter, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records/responses received from each contacted entity are associated with the claims file, d arrange for the Veteran to undergo VA examinations for evaluation of f her right knee and hypothyroidism, by appropriate medical professionals,  at a VA medical facility. 

The content of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to each individual  designated to examine the Veteran, and each  examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. Each examiner should provide  all examination findings, along with the complete rationale for the comments and opinions expressed. 

Right Knee Examination: The examiner should conduct range of motion testing of the right knee (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion in the knee is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed on the knee.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion. 

Based on x-ray results, the examiner should expressly indicate whether the Veteran has arthritis in her right knee. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.
 
Hypothyroidism Examination:  The examiner should identify the nature and severity of all manifestations of the Veteran's service-connected hypothyroidism, to specifically include cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance (dementia, slowing of thought, depression); bradycardia; sleepiness; weight gain; fatigability; constipation; and/or mental sluggishness as a result of hypothyroidism.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

8.  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examinations, in adjudicating the claim(s) for increase, apply the provisions of 38 C.F.R. § 3.655(b).

Otherwise, adjudicate each claim on appeal in light of  pertinent evidence and legal authority. 

10.  If any benefit sought on appeal remains denied, the  furnish to the Veteran and her attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication ; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



